Exhibit 10.21
[Terex Logo]
 
 
 
Kevin A. Barr
 
 
Chief Human Resources Officer
 
 
Office: (203) 222-5905
 
 
E-mail: kevin.barr@terex.com





February 2, 2017


John D. Sheehan








We are pleased to confirm our offer to you for the position of Senior Vice
President and Chief Financial Officer, Terex Corporation based in Westport, CT,
and reporting directly to John Garrison, CEO. You will be responsible for the
Finance, Information Technology, and Terex Financial Services functions. As we
discussed, this is a very visible position in our Company and one that presents
a number of challenges and opportunities.


The following represents our offer of employment to you:


1.
You will be compensated at the rate of $25,000 per BI-WEEKLY pay period which
annualizes to $650,000.  



2.
You will be eligible to participate in the Terex Management Incentive Bonus Plan
effective on your date of hire with a target set at 75% of your base salary
(pro-rated for partial year participation). The eligibility for and elements of
the Plan are adjusted each year by the Company and typically include formulas
based on both Terex financial performance as well as individual performance. You
can earn more or less than your target amount based on Terex’s financial
performance and your individual performance and achievement of goals. Each year,
you will be issued a copy of the Plan for that year setting forth the details,
including conditions for payout, for that year. The details will be presented to
you shortly after you begin employment.



3.
Subject to compliance with all applicable laws, and conditioned on the formal
ratification by the Compensation Committee of the Board of Directors, you will
be a participant in the Terex Corporation 2009 Omnibus Incentive Plan. Under
this Plan, you will receive an initial grant of shares of Restricted Stock. In
determining the number of shares the company will use a one-time valuation
number of $1,600,000 whereby $1,600,000 will be divided by the closing price of
Terex stock on the last business day of the month in which your employment
begins to determine the appropriate number of shares. The Restricted Stock
provided for you in this letter will then be issued to you on the last business
day of the month during which your employment begins with the Company (the
“Grant Date”). All shares vest ratably over a three (3) year period based on the
Grant Date. Additional details will be presented to you shortly after you begin
employment. Future eligibility, frequency, type, or amount of awards will be
linked to company financial performance and individual performance and vary over
time.



4.
In addition, subject to compliance with all applicable laws, and conditioned on
the formal ratification of the Compensation Committee of the Board of Directors,
you will be eligible for a 2017 long term incentive award in the amount of
$1,950,000, which will be both time and performance based. The timing and form
of this award will be consistent with the timing and form of similar 2017 long
term incentive awards granted to other Terex executives. Subject to your
performance and Company performance, you can anticipate that future annual long
term incentive awards will be approximately three (3) times your annual base
salary, with the amount, timing and form subject to the approval of the
Compensation Committee of the Board of Directors.



5.
You will be eligible to participate in either the Terex Deferred Compensation
Plan (“DCP”) or the ERISA Excess Plan (“EEP”) offered to senior level
executives. Both the DCP and EEP Plan provide alternatives for use in deferring
income taxes. There is a 25% matching contribution on eligible deferrals to the
Terex Stock Fund in the DCP. There is a matching contribution of up to 5% for
eligible deferrals to the EEP.



Terex Corporation 200 Nyala Farm Road Westport, CT 06880 USA TEL +1 203 222 7170
FAX +1 203 222 7976 www.terex.com

--------------------------------------------------------------------------------









[Terex Logo]








6.
You will be eligible to participate in the Terex Corporation Defined
Contribution Supplemental Executive Retirement Plan which provides for an annual
contribution of 10% of your annual salary and bonus earned to be deposited to
the Bond Fund of the DCP. Upon hire, you will receive credit for five (5) Years
of Participation, as defined in the DCP, which will be applied to the ten (10)
Years of Participation requirement for vesting purposes. Additional details of
this plan will be provided to you separately.



7.
The Company will provide change in control and severance protection upon
commencement of your employment, which will be for twenty-four (24) months of
salary, bonus, and benefits, in accordance with the provisions of the Change in
Control and Severance Agreement provided to you simultaneously herewith (the
“Severance Agreement” and such severance as defined therein, “Severance”).



In addition, in the event your employment is terminated for any reason other
than for Cause (as defined in your Severance Agreement) or you terminate your
employment with the Company for Good Reason (as defined in your Severance
Agreement), the Company will pay you Severance in accordance with the provisions
of the Severance Agreement.


8.
You will receive relocation reimbursement as outlined on the attachment
“Relocation Expense Reimbursement.” Should you resign or be released for cause,
as determined by the Company in its sole discretion, within one (1) year of
relocation, you would be required to repay the Company a prorated amount of the
total relocation expenses based on the number of full months of employment after
relocation (e.g. if after relocation you worked for 9 months and then resigned,
you would be required to repay twenty-five percent of your relocation expenses).



9.
You will be eligible for twenty working days (20) of paid vacation annually.
This will be pro-rated for your first year, based on your date of hire.



10.
Following two (2) years of service and subject to the approval of the Board of
Directors of Terex Corporation, you will have the ability to serve as an
external member on a Board of Directors.



11.
Terex Corporation currently offers a comprehensive benefits program including
medical, dental, vision, life insurance, and disability benefits, a 401 (k) plan
with a Company match, and an employee stock purchase plan with a Company match.
Benefits for eligible team members become effective 1st of the month coinciding
with or following 30 days of employment unless otherwise noted. Additional
details will be mailed to you under separate cover.



12.
Your employment with Terex Corporation will start on a date to be arranged but
it is expected to start on or before February 27, 2017.



If you accept this job offer, you will be required to successfully complete a
background check and a drug test. Please contact Yola Smeriglio at 203-341-6784
regarding the procedure, location, and information required.


Confidentiality
(a)
You agree that you will not at any time, either during your employment with
Terex or thereafter, divulge to any person, firm or corporation outside of Terex
Corporation, any confidential or privileged information or trade secrets
received by you during the course of your employment, with regard to the
financial, business operations, manufacturing methods, processes, know-how, or
procedures of Terex Corporation, or any of its affiliated



Terex Corporation 200 Nyala Farm Road Westport, CT 06880 USA TEL +1 203 222 7170
FAX +1 203 222 7976 www.terex.com


2

--------------------------------------------------------------------------------









[Terex Logo]






companies, parent or subsidiaries. All such information shall be kept
confidential and shall not, in any manner, be revealed to anyone, provided,
however, that the foregoing provision shall not apply to any information which
is or generally becomes available to the public through no breach by yourself of
this paragraph.


(b)
You agree that you will not at any time during the period of your employment
hereunder engage in any business or own or control any interest in, or act as a
director, officer, team member, agent or consultant of, any firm, corporation,
partnership or other entity, directly or indirectly engaged in the business
being conducted by Terex Corporation, or its affiliated companies, parent or
subsidiaries, or which manufactures or sells products which are in direct
competition with the products sold by Terex Corporation, or its affiliated
companies, parent or subsidiaries.



(c) You agree that you have not disclosed any trade secrets or confidential
information of your prior employer(s) to the Company during the course of these
negotiations and that you have not been asked to do so by the Company. You
further agree that you will not disclose any trade secrets or confidential
information of your prior employer(s) to the Company at any time during your
employment with the Company. By way of illustration but not limitation,
“confidential information” means non-public proprietary company information
including: information and materials related to proprietary products, services,
experimental work, research, pricing information, business procedures,
strategies, and methodologies, customer lists and business histories, analyses
of customer information, and technical data and/or specifications related to
your prior employer’s(s’) products.


(d) Despite the confidentiality provisions in this agreement, you shall be
immune from civil or criminal liability for disclosure of trade secrets in three
situations: (1) where you disclose the trade secret in confidence to a Federal,
State, or local government official, either directly or indirectly, or to an
attorney for the purpose of reporting or investigating a suspected violation of
law; (2) where you disclose the trade secret in a sealed filing in a lawsuit or
other proceeding; and/or (3) where you disclose the trade secret to your
attorney in the course of pursuing a lawsuit where you allege retaliation for
reporting a suspected violation of the law.


Terex Code of Ethics and Conduct
We have enclosed for your review the Terex Code of Ethics and Conduct (the
“Code”). Terex is committed to an ethical business culture based on our Terex
Way values, as described in the Code. You agree that you will comply with all
aspects of the Code during your employment with the Company.
  
Employment at Will
Nothing in this offer of employment should be construed, understood, or
interpreted to mean, promise, guarantee, contract, or imply employment by Terex
Corporation for any definite or specific length of time. Employment is strictly
at will and you or the Company can end your employment at any time, for any
reason not prohibited by law.


I want to thank you again, for your interest in Terex Corporation. We believe
Terex has a very bright future and feel that it can provide you with challenging
and rewarding experiences.


Please indicate your acceptance of this offer by signing the enclosed copy and
returning it to me at your earliest convenience.


Sincerely,


/s/ Kevin Barr
Kevin Barr


Terex Corporation 200 Nyala Farm Road Westport, CT 06880 USA TEL +1 203 222 7170
FAX +1 203 222 7976 www.terex.com


3

--------------------------------------------------------------------------------









[Terex Logo]






Senior Vice President Human Resources




Accepted: _/s/ John D. Sheehan_____________________
John D. Sheehan




Date Signed: February 5, 2017


Terex Corporation 200 Nyala Farm Road Westport, CT 06880 USA TEL +1 203 222 7170
FAX +1 203 222 7976 www.terex.com


4

--------------------------------------------------------------------------------









[Terex Logo]








Relocation Expense Reimbursements for Executives


Full benefit details will be provided to you by AIReS, our Relocation provider
upon receipt of your authorized relocation




Relocation Allowance
Lump sum payment of $55,000, to be paid within 30 days of relocation to
Westport. Paid through local Terex payroll. Taxable, not grossed-up.
Closing Costs – Sale of Primary Residence
Normal and customary closing costs, including licensed broker’s sale commission
up to a maximum of 6% of the contract sale price.
House Hunting Trips
Two trips, not to exceed ten days total.
Closing Costs – Purchase of Primary Residence
Normal and customary closing costs.
Temporary Living Expense
Up to 45 days.
Movement of Household Goods
Full service includes packing and partial unpacking. Some limitations apply.
Storage
Up to 45 days.
Family Travel to new Location
Reimbursement for reasonable travel expenses, including meals and lodging, for
the employee and immediate family while en route to the new location.
Tax Gross-up of Applicable Items
Relocation expenses will be grossed-up at the employee’s tax rate.

This relocation package is offered for a time period up to twelve (12) months
after the hire/transfer date.






/s/ Kevin Barr
Kevin Barr


Should I resign or be released for cause, as determined by the Company in its
sole discretion, within one (1) year of relocation, I will repay the Company a
prorated amount of the total relocation expenses based on the number of full
months of my employment after relocation (e.g. if after relocation I work for 9
months and then resign, I will be required to repay twenty-five percent of my
relocation expenses).  I agree that repayment is due immediately upon my
termination of employment and I further agree that any portion or amount of the
repayment can be offset from monies owed to me at the time of termination.


Accepted: /s/ John D. Sheehan
John D. Sheehan
    
Date Signed: February 5, 2017




Terex Corporation 200 Nyala Farm Road Westport, CT 06880 USA TEL +1 203 222 7170
FAX +1 203 222 7976 www.terex.com


5